Name: Commission Regulation (EC) NoÃ 1711/2006 of 20 November 2006 amending Regulations (EC) NoÃ 462/2003 and (EC) NoÃ 1556/2006 as regards the lodging of import licence applications in the pigmeat sector for the first quarter of 2007
 Type: Regulation
 Subject Matter: animal product;  economic geography;  tariff policy
 Date Published: nan

 21.11.2006 EN Official Journal of the European Union L 321/5 COMMISSION REGULATION (EC) No 1711/2006 of 20 November 2006 amending Regulations (EC) No 462/2003 and (EC) No 1556/2006 as regards the lodging of import licence applications in the pigmeat sector for the first quarter of 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 8(2) thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (2), and in particular Article 7 thereof, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (3), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EC) No 462/2003 (4) lays down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the ACP States. (2) Commission Regulation (EC) No 1556/2006 (5) lays down detailed rules for the application of Regulation (EEC) No 774/94 concerning the import arrangements for pigmeat. (3) These Regulations lay down that applications for import licences may be lodged only in the course of the first seven days of the month preceding each specific quota period. In view of the accession of Bulgaria and Romania to the European Union as from 1 January 2007, a different period should be laid down for the lodging of applications for licences for the first quarter of 2007. (4) Regulations (EC) No 462/2003 and (EC) No 1556/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is added to Article 5(1) of Regulation (EC) No 462/2003: However, for the period from 1 January to 31 March 2007, licence applications shall be lodged during the first fifteen days of January 2007. Article 2 The following subparagraph is added to Article 4(1) of Regulation (EC) No 1556/2006: However, for the period from 1 January to 31 March 2007, licence applications shall be lodged during the first fifteen days of January 2007. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 91, 8.4.1994, p. 1. Regulation amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). (3) OJ L 348, 21.12.2002, p. 5. (4) OJ L 70, 14.3.2003, p. 8. (5) OJ L 288, 19.10.2006, p. 7.